Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2011/0268593 to Yamada et al (Yamada) in view of the Applicant Provided prior art JPS58-151746 to Mikane
In Reference to Claim 1
Collie discloses a compressor comprising: a housing made of an aluminum alloy (Paragraph 29); and a compression mechanism (Fig. 1, 30) accommodated in the housing, wherein the housing has a first housing member (Fig. 1, 41) and a second housing member (Fig. 1, 42) which are fastened (Fig. 1, 43) to each other by a plurality of fastening members 
Collie does not teach the welding portion.
Mikane teaches fastening end portions of which are welded to each other, with a weld bead being formed between the fastening end portion of the first housing member and the fastening end portion of the second housing member. (Fig. 2 and Page 3, Line 10-14 teaches the circumferential portion of the flange are welded)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Collie to incorporate teachings from Mikane.  Doing so, would result in the outer circumferential portion of the flange of Collie being weld as being taught by Mikane, since Mikane teaches a method of improving seal.  So the compressor performance of Collie will be improved.
Claim 2, 4, 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Collie and Mikane as applied to claim 1 above, and further in view of US Patent Publication 2006/0157457 to Sakurai et al (Sukurai).
In Reference 2
Collie discloses the scroll compressor.
The combination of Collie and Mikane as applied to Claim 1 teaches the weld around the circumferential of the mounting flange.  The combination of Collie and Mikane does not teach the blowhole.

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Collie and Mikane as applied to Claim 1 to incorporate teachings from Sukurai.  Doing so, would result in keyholes (blowholes) being formed in the circumferential welding, since Sukurai teaches that the keyholes (blow holes) formed in the welding will accelerate the process speed and increases penetration (Paragraph 11 of Sukurai).  So the productivity is increased.
In Reference to Claim 4
Collie discloses the scroll compressor housing were secured by the bolts
Collie does not teach the weld.
Mikane teaches the first housing member and the second housing member are welded to each other from a housing outer surface side in a state in which the end surfaces of the respective fastening end portions of the first housing member and the second housing member, are abutted each other; and the weld bead extends along a joining portion between the first housing member and the second housing member at the housing outer surface. (As showed in Fig. 2)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Collie to incorporate teachings from Mikane.  Doing so, would result in the outer circumferential portion of the flange of Collie being weld as being taught by Mikane, since Mikane teaches a method of improving seal.  So the compressor performance of Collie will be improved.
In Reference to Claim 9
Collie discloses the scroll compressor housing were secured by the bolts
Collie does not teach the weld.
Mikane teaches the first housing member and the second housing member are welded to each other from a housing outer surface side in a state in which the end surfaces of the respective fastening end portions of the first housing member and the second housing member, are abutted each other; and the 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Collie to incorporate teachings from Mikane.  Doing so, would result in the outer circumferential portion of the flange of Collie being weld as being taught by Mikane, since Mikane teaches a method of improving seal.  So the compressor performance of Collie will be improved.
Allowable Subject Matter
Claims 3, 5-8, 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 2002/0006343 to Barito et al and US Patent 2011/0268593 to Yamada et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746